DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3,6,10-11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosson et al. (US 20110183001 A1), cited previously.
Rosen teaches biomaterial compositions from adipose tissue comprising polymers including poloxamers in amounts of 50% or lower, incorporating applicants claimed range, and dyes as photopolymerizers including eosin, rose Bengal and erythrosine in amounts of 0.05-0.1 % (within claimed range). See entire disclosure, especially abstract, [0016],[0020],[0103] and claims 11,13,15 and 18. The composition was in liquid form and turned into a gel during a contacting step in which the polymer . 
Claims 1-3,6,10-11 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosson et al. (US 20110183001 A1) in view of Gulden Camci-Unal et al. “Hydrogels for cardiac tissue engineering”, NPG Asia Materials (2014) 6, cited previously.
Rosson is disclosed above. Rosson is silent with respect to use of peroxides as recited in claim 25.
Gulden Camci-Unal is used for the disclosure within that peroxides including hydrogen peroxide were well known to be useful in engineered tissues. See page 4 right col.-page 6 page 5 rt. col. Peroxides were used to release oxygen to provide adequate oxygen to cells from the implant.
Since Rosson and Gulden Camci-Unal are both drawn to the field of engineered tissues one of ordinary skill would have a high expectation of success in adding hydrogen peroxide to the biomaterial of Rosson. Reason to make such a modification would be produce an engineered tissue with peroxide to provide adequate oxygen to cells. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive.
Applicants assert their amended claims which now require the copolymer to be present in amounts of 20-25 wt% allows the thermoset to form a gel from liquid within minutes or seconds after contact with tissue. Applicants assert the time is an important factor in the art as their treatment is less messy and limits contact between chromophore and tissue, thus overcoming a known undesirable side-effect in photodynamic therapy. Applicants assert Rosen and Gulden Camci-Unal do not offer any guidance with respect to the concentration of block copolymers suitable to achieve such a technical advantage.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the amount of copolymer allows the liquid to thermoset to a semi-solid in minutes or seconds) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally if applicants are intending to demonstrate the criticality of the claimed invention it fails since no data or a comparison to the closest prior art is provided. Thus this allegation of unexpected results appears to constitute mere argument by applicants counsel. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented and experimental data showing that 
Since applicants provide no data or comparison to the closest prior art they have not shown the criticality of the claimed amounts with regard to the obviousness rejection over Rosson. Note that generally differences in concentration will not support the patentablity of the claims absent a showing of criticality. See MPEP 2144.05 [R-5].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JAMES W ROGERS/Primary Examiner, Art Unit 1618